     Case 2:21-mc-01005-UA Document 1 Filed 07/02/21 Page 1 of 2 Page ID #:1



1      ROSE LEDA EHLER (State Bar No. 296523)
       Rose.Ehler@mto.com
2      MUNGER, TOLLES & OLSON LLP
       350 South Grand Avenue
3      Fiftieth Floor
       Los Angeles, California 90071-3426
4      Telephone: (P213) 683-9100
       Facsimile: (213) 687-3702
5
       Attorneys for Motion Picture Association, Inc.
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11
       In Re 17 U.S.C. §512(h) Subpoena to          Case Number: 2:21-mc-01005
12
13     CLOUDFLARE, INC.
                                                   REQUEST TO THE CLERK FOR
14                                                 ISSUANCE OF SUBPOENA
                                                   PURSUANT TO 17 U.S.C. § 512(h)
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                        Case No. 2:21-mc-01005
             REQUEST TO THE CLERK FOR ISSUANCE OF SUBPOENA PURSUANT TO 17 U.S.C. 512(H)
     Case 2:21-mc-01005-UA Document 1 Filed 07/02/21 Page 2 of 2 Page ID #:2



1      TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
2            PLEASE TAKE NOTICE THAT the Motion Picture Association, Inc.
3      through undersigned counsel and its authorized representatives, hereby requests that
4      the Clerk of this Court, pursuant to the Digital Millennium Copyright Act
5      (“DMCA”), 17 U.S.C. § 512(h), issue the attached proposed subpoena to
6      Cloudflare, Inc. to identify alleged infringers, as set forth in the attached notice and
7      declaration of Jan van Voorn.
8
9      DATED: July 2, 2021                        MUNGER, TOLLES & OLSON LLP
10
11                                                By:          /s/ Rose Leda Ehler
                                                              ROSE LEDA EHLER
12
                                                  Attorney for Motion Picture Association,
13                                                Inc.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -1-                      Case No. 2:21-mc-01005
             REQUEST TO THE CLERK FOR ISSUANCE OF SUBPOENA PURSUANT TO 17 U.S.C. 512(H)
